SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

226
CAF 10-01316
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, GREEN, AND MARTOCHE, JJ.


IN THE MATTER OF DEBORAH L. PALADINO,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

FRANK P. PALADINO, RESPONDENT-RESPONDENT.


STEVEN C. BUITRON, SYRACUSE, FOR PETITIONER-APPELLANT.

ELISABETH A. BARKER, SYRACUSE, FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Family Court, Onondaga County
(Michael L. Hanuszczak, J.), entered April 6, 2010 in a proceeding
pursuant to Family Court Act article 4. The order granted
respondent’s objection to the order of the Support Magistrate dated
January 25, 2010.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Family Court properly granted respondent father’s
objection to the order of the Support Magistrate granting the petition
seeking to modify a prior order of child support. The father objected
to the order insofar as it directed the Support Collection Unit to
recompute the father’s child support arrears by adding back in the
amount for which the father was credited between the date that the
parties’ daughter began living with petitioner mother and the date the
petition was filed. As the court properly concluded, it “was only
empowered to make its modification of the prior support order
retroactive to the date of the filing of the . . . petition” (Matter
of Aiken v Aiken, 115 AD2d 919, 920; see Family Ct Act § 449 [2]).
Further, “Family Court is a court of limited jurisdiction that cannot
exercise powers beyond those granted to it by statute” (Matter of
Johna M.S. v Russell E.S., 10 NY3d 364, 366) or the State Constitution
(see NY Const, art VI, § 13). The court therefore had no general
equity jurisdiction and lacked authority to grant retroactive relief
to the mother based upon equitable principles (see generally Matter of
Brescia v Fitts, 56 NY2d 132, 139).




Entered:    February 18, 2011                   Patricia L. Morgan
                                                Clerk of the Court